Citation Nr: 9908693	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-31 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, claimed as enlarged heart.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 13, 1962, to 
August 1, 1962.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claim.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current cardiovascular disorder is 
the result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for a cardiovascular 
disorder is not well grounded, and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that his blood 
pressure was 140/90 on entrance examination on June 13, 1962.  
Examination of the heart, including thrust, size, rhythm and 
sounds, was normal.  The examiner noted no history of serious 
illness.

On June 21, 1962, the veteran complained of dizzy spells and 
blackouts.  He again complained of dizzy spells on June 22, 
1962.  He sought treatment for chest pains on July 14, and 
July 16, 1962.  Physical examination was negative on each 
occasion.  

On separation examination on July 27, 1962, the veteran gave 
a history of pain or pressure in his chest.  He reported that 
he had not experienced any significant illness or injury or 
been hospitalized since examination on June 13, 1962.  The 
examiner also concluded that the veteran had not experienced 
a significant illness or injury during his current term of 
service and there had been no aggravation of pre-existing 
conditions.  

The veteran was hospitalized at Halifax District Hospital in 
August 1963 for treatment of acute appendicitis.  He reported 
that he had been discharged from active service because of 
"heart trouble."  However, he did not know anything 
regarding the diagnosis or extent of the alleged heart 
condition.  He had also been completely asymptomatic 
regarding this condition.  Rate and rhythm of the heart were 
regular.  There was a suggestion of light cardiac enlargement 
by percussion.  There was no evidence of murmurs.  An 
electrocardiogram (EKG) showed a normal pattern.  There was 
no cardiac difficulty.

In May 1974, the veteran was hospitalized at St. Joseph's 
Hospital for treatment of a duodenal ulcer and a hiatus 
hernia.  An EKG was interpreted as "Normal (slight ST 
elevation may be a normal variant)."  The veteran was again 
hospitalized in June 1974.  He denied any chest pain or 
shortness of breath.  His blood pressure was 120/70.  There 
was regular rhythm of the heart with no murmurs.  Pertinent 
diagnoses included gastritis.

The veteran originally claimed entitlement to service 
connection for a cardiovascular disorder in August 1996.  He 
was reportedly treated for an enlarged heart at Williamson 
Memorial Hospital on June 13, 1962.  He was asked to furnish 
a release for this hospital showing the complete mailing 
address in October 1996.  He responded that the doctors he 
saw had died and that the hospital no longer had the records.

In support of his claim, the veteran provided copies of 
letters he wrote to his parents during service in June and 
July 1962.  These letters contain no mention of any 
cardiovascular disability.

The veteran also submitted lay statements from three family 
members dated in October 1996.  His wife (P.B.) stated that 
she married the veteran in 1963 and that just after they were 
married he had episodes of passing out.  He was reportedly 
treated by Dr. Henderson who told him that he had serious 
heart trouble.  However, when the veteran was seen by Dr. 
Henderson on the following day only a heart murmur was noted.  
The veteran's wife further stated that each time the veteran 
was seen by a doctor since that time, the heart murmur was 
noted.

I.B. reported that the veteran was in good health prior to 
active service.  However, after his separation from service, 
he was told by the veteran's parents that the veteran had a 
hernia next to his heart.

L.B. stated that the veteran was healthy prior to active 
service.  She remembered that the veteran's mother told her 
that he was separated from service because of medical 
problems.  She also reported that when she visited the 
veteran he had to sleep propped up on pillows.

Also associated with the claims folder are VA treatment 
records of the veteran dated from 1996 to 1997.  His blood 
pressure was 193/108 in August 1996.  The examiner diagnosed 
hypertension.  The veteran stated that this was his first 
visit to the doctor in 10 years.  In September 1996, he 
denied any heart problems since the 1960s, when he was 
reportedly told he had an enlarged heart and had syncopal 
episodes.  He gave a history of normal EKGs.  He denied any 
chest pain.  There was regular sinus rhythm of the heart with 
no murmurs.  A chest x-ray revealed that the heart was upper 
limits of normal in size.  The impression was no evidence of 
active chest disease.  The veteran was followed for his 
hypertension.  He complained of brief episodes of chest pain 
when walking, relieved with rest, in October 1996.  
Examination of the heart was normal.  An EKG was also normal.  
A chest x-ray was stable as compared to that of September 
1996.  The veteran had an early positive exercise tolerance 
test.  He underwent cardiac catheterization to rule out 
coronary artery disease.  There was no angiographic evidence 
of coronary artery disease.  The veteran was diagnosed only 
as having hypertension.  Examination of the heart was 
consistently normal, with regular rate and rhythm and no 
murmur.  In January 1997, it was noted that the veteran might 
have coronary artery spasm.  

The veteran testified at a personal hearing at the RO in 
February 1998.  He stated that he was treated for a heart 
condition shortly after his separation from service (at 
Limson Memorial Hospital and by Dr. Henderson), but that 
these records were no longer available.  He was reportedly 
told by Dr. Henderson that he had an enlarged heart and high 
blood pressure.  He was also treated at Baptist Hospital in 
1972 and for hypertension by Dr. Durato since 1974.

The veteran has also stated on appeal that he was treated for 
his claimed disability at the military hospital at Wilford 
Hall U.S. Air Force Hospital during service in June 1962 and 
that he was awarded Social Security Administration (SSA) 
benefits based upon his VA records.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  Where a veteran had ninety (90) 
days or more of war or peacetime service after December 31, 
1946, and cardiovascular disease manifests to a compensable 
degree within one year thereafter, it is rebuttably presumed 
to be of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (1998).  
The veteran had less than 90 days of active service, and 
these provisions are inapplicable in his case.
 
The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability is service connected; it 
requires evidence relevant to the requirements for service 
connection of sufficient weight to make the claim plausible, 
i.e., meritorious on its own or capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease is manifest and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease is manifest during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently suffers from hypertension.  There is a 
current disability, therefore.

The veteran's service medical records are negative for any 
objective evidence of a cardiovascular disorder, including 
hypertension, or any disability manifested by an enlarged 
heart.  However, the veteran claims that he had 
cardiovascular symptomatology during service and/or within 
one year of his separation from service that represented the 
onset of a cardiovascular disorder.  The service medical 
records reveal complaints of dizziness, blackouts and chest 
pain, although physical examination was normal.  The veteran 
is competent to say he experienced symptoms in service, and 
his complaints are documented in the service medical records, 
so there is lay evidence of disease or injury in service.

The veteran did not have active duty for a continuous period 
of 90 days or more, so he is not entitled to the application 
of the provisions of presumptive service connection. 

The veteran has not satisfied the third element of a well-
grounded claim for service connection.  He has claimed, in 
essence, that dizziness, blackouts and chest pain were 
symptomatic of a cardiovascular disorder.  Other lay persons 
have also offered statements as to observations of his post-
service symptomatology.  Presuming this history to be 
credible for the purpose of establishing a well-grounded 
claim, there is still no medical evidence of record of a 
nexus between the present disability, i.e., hypertension, and 
the post-service symptomatology and/or any inservice finding 
or event.  Savage, 10 Vet. App. at 497 (holding that 
veteran's own testimony that he sustained a back injury in 
service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem).  Medical expertise is required to relate 
present disability etiologically to the veteran's post-
service symptoms or to his in-service symptoms.  However, 
there are no medical opinions contained in any of the 
veteran's post-service medical records relating his current 
hypertension to any inservice finding or event or to the 
post-service symptomatology.  While the veteran is competent 
to say that he experienced certain symptomatology, he is not 
competent to associate those symptoms with the onset of any 
cardiovascular disorder.  There is no competent medical 
evidence of the incurrence of the disability for which the 
veteran seeks service connection in service.  Furthermore, 
there is no competent medical evidence to connect the 
veteran's hypertension with any disease or injury in service, 
to include dizziness, blackouts and chest pain.

Although the veteran may have continuously experienced 
certain symptoms since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic disability which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the dizziness, blackouts and chest pain 
in service represented a chronic cardiovascular disorder 
rather than an acute and transitory condition.  While the 
veteran has essentially reported that he was told he had an 
enlarged heart during active service, assuming that this 
constitutes a disability, "hearsay medical evidence" does 
not constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Moreover, the veteran's recent 
recollection that he was hospitalized for heart disease 
during active service is directly contrary to his 
contemporaneous statements on separation examination in July 
1962 and has no basis in the objective medical evidence.

Because no medical evidence has been presented or secured to 
render plausible a claim that the hypertension diagnosed in 
1996, or any cardiovascular disorder, had its onset in 
service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
this claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  VA has no outstanding duty to inform 
the appellant of the necessity to submit certain evidence to 
complete his application for VA benefits.  38 U.S.C.A. 
§ 5103(a) (West 1991).  Nothing in the record suggests the 
existence of evidence that might well ground the appellant's 
claim for service connection for a cardiovascular disorder.  
The veteran has reported that his initial post-service 
medical records are no longer available and that his SSA 
award was based upon his VA records, which are already 
associated with the claims folder.  Although the RO has not 
obtained his treatment records from Baptist Hospital and Dr. 
Durato, additional development to obtain these records is 
unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 5103(a) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained).  There is no basis for speculating that such 
records would produce nexus evidence necessary to well ground 
the veteran's claim for service connection for a 
cardiovascular disorder.  Brewer v. West, 11 Vet. App. 228 
(1998); see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication.").  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a cardiovascular disorder is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


